Citation Nr: 1801282	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  16-08 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for right knee acquired genu varum deformity (previously rated as residuals, postoperative scar, arthrotomy with osteochondroma, healed and post-traumatic arthritis, right knee).

2. Entitlement to a rating in excess of 10 percent for right knee traumatic arthritis and instability (previously rated as residuals, postoperative scar, arthrotomy with osteochondroma, healed and post-traumatic arthritis, right knee).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1948 to October 1952.

These matters come before the Board of Veterans' Appeals (Board) from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A Statement of the Case (SOC) was issued by the RO in January 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's right knee genu varum deformity has been manifested by no less than 75 degrees of flexion and 10 degrees of extension.

2. The Veteran's right knee instability is manifested by slight instability with testing indicating right knee instability of 0-5 millimeters. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for right knee acquired genu varum deformity based on limitation of extension have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2017).


2. The criteria for a rating in excess of 10 percent for right knee arthritis and instability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2015). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98

The Veteran initially injured his knee in 1951while in service.

At a VA examination in May 2014, the Veteran reported he could walk no more than 100 feet without having to stop due to pain, noting that he walked with a cane. The Veteran reported flare-ups when walking for more than 100 feet or during cold weather. The Veteran was diagnosed with traumatic arthritis of the right knee and genu varum deformity of the right knee. Flexion was noted to be to 75 degrees, with no additional loss after repetitive use. The Veteran was unable to fully extend his right knee with extension ending at 10 degrees. No additional loss was noted after repetitive use.  However, the examiner indicated that after repetitive use testing, the Veteran did exhibit weakened movement, excess fatigability, swelling, disturbance of locomotion and interference with sitting, incoordination, and impaired ability to execute skilled movements smoothly. After muscle strength testing, the examiner noted the Veteran's right knee muscle strength was a 4, indicative of active movement against some resistance. Joint stability testing showed anterial instability and medial lateral instability to be 0-5 millimeters. Imaging studies showed degenerative traumatic arthritis of the right knee, and the Veteran reported shin splints in the right leg. The examiner noted no other pertinent physical findings. 

Private treatment records were submitted by the Veteran in September 2015. The Veteran's private treatment provider indicated the Veteran exhibited flexion to 110 degrees with extension limited to 20 degrees.  It was noted that the Veteran had an obvious deformity in the right knee with a fair amount of crepitus. 

The Veteran was provided another VA examination in September 2015. The Veteran reported chronic knee pain, noting that he is dependent on a walker or cane and can walk only about 50 feet. He also reported an inability to drive or fly in a plane because he needs to keep his knee in a flexed position for extended periods of time. The Veteran was diagnosed with right knee joint arthritis and genu varum of the right knee. Flexion was noted to be to 75 degrees with no additional loss after repetitive use. The Veteran was able to fully extend his right knee with no additional loss after repetitive use. The examiner did note that after repetitive use testing the Veteran exhibited weakness, fatigability, and incoordination. After muscle strength testing, the examiner noted the Veteran's right knee muscle strength was a 4, indicating active movement against some resistance. Joint instability testing was normal. The examiner was unable to measure the Veteran's leg lengths, but acknowledged that there was a leg length discrepancy in the Veteran's 1994 VA examination that indicated the Veteran's right leg was shorter than the left. Finally, the examiner noted evidence of crepitus and the Veteran indicated he experienced shin splints in the right shin, but there were no other pertinent physical findings.

The Veteran currently receives a 30 percent rating under Diagnostic Code 5010-5261 for right knee acquired genu varum and a 10 percent rating under Diagnostic Code 5010-5257 for right knee traumatic arthritis and instability. Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated. 38 C.F.R. § 4.27. The diagnostic code for the service-connected disability is after the hyphen. 

Degenerative and/or traumatic arthritis, as shown by X-ray studies, are rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id., Diagnostic Codes 5003, 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id.  The above ratings are to be combined, not added under DC 5003, 5010.  Id., note 1.

As the Veteran has been provided a 30 percent rating based on limitation of extension under the criteria provided for in Diagnostic Code 5261, a separate, higher rating is not available under Diagnostic Code 5010. 

The Board does not find a rating in excess of 30 percent is warranted under Diagnostic Code 5261, nor is a rating in excess of 10 percent warranted under Diagnostic Code 5257.

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees. When there is limitation of extension to 15 degrees, a 20 percent evaluation is warranted. A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees. A 50 percent disability evaluation is warranted for extension limited to 45 degrees. The regulations provide that a normal range of motion of the knee is 0 degrees on extension. 38 C.F.R. § 4.71, Plate II.

The Veteran's May 2015 examination indicated extension to 10 degrees. Later examinations and private treatment records indicate no limitations in extension. As extension is not to 30 degrees or greater during the period on appeal, the requirements for a 40 percent rating have not been met. 

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability. Under Diagnostic Code 5257, where impairment is severe, moderate, or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively. 38 C.F.R. § 4.71a. The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions. 38 C.F.R. § 4.6.

The Board notes that the Veteran reports using a brace, a walker, and a cane for stability throughout the period on appeal. The Veteran's VA examination in September 2015 noted no joint instability. However, the Veteran's May 2015 examination noted anterior instability and medial lateral instability of 0-5 millimeters (versus 5-10 millimeters or 10-15 millimeters). At both VA examinations muscle strength testing indicated the Veteran's muscle strength was a 4, indicating active movement against some resistance. The Board finds anterior instability and medial lateral instability of 0-5 millimeters with a muscle strength of 4 is indicative of no more than a 10 percent rating.

The Board has considered a separate rating for limitation of flexion under Diagnostic Code 5260, which provides for a noncompensable evaluation for flexion limited to 60 degrees, a 10 percent disability evaluation when flexion is limited to 45 degrees, a 20 percent disability evaluation when flexion is limited to 30 degrees, and a 30 percent disability rating when flexion is limited to 15 degrees. 

The Veteran's private treatment records indicate flexion to 110 degrees. A September 2015 VA examination indicated flexion to 85 degrees. A May 2015 VA examination indicated flexion to 75 degrees. At no point during the period on appeal was flexion limited to 60 degrees as required for the Veteran to be entitled to a separate, compensable rating under Diagnostic Code 5260.

The Board has considered a separating rating for impairment of the tibia and fibula under Diagnostic Code 5262. The Board acknowledges that the Veteran reported shin splints in the right leg at both VA examinations. However, as noted above, the Veteran is already compensated for his knee disability, and to provide a rating under Diagnostic Code 5262 would contemplate pyramiding. 

Additionally, the Board has considered 38 C.F.R. § 4.40, which allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

The Board finds that because the Veteran has already been granted a rating based on limitation of motion, under Diagnostic Code 5261, which factors in pain and increased functional loss during a flare-up, a separate rating under 38 C.F.R. § 4.40 would constitute pyramiding under 38 C.F.R. § 4.14 and must be denied.

Finally, the Board has considered a rating under Diagnostic Code 5262, which contemplates ankylosis of the knee. The record does not demonstrate evidence of ankylosis during the period on appeal.

Because a rating in excess of 30 percent is not available under Diagnostic Codes 5258, 5259, or 5263, these ratings need not be further considered with regard to granting a higher rating.

Accordingly, the Board finds that the Veteran does not warrant a disability rating in excess of 30 percent for right knee genu varum deformity, under Diagnostic Code 5261, or a disability rating in excess of 10 percent for right knee traumatic arthritis and instability, under Diagnostic Code 5257.


ORDER

1. Entitlement to a rating in excess of 30 percent for right knee acquired genu varum deformity is denied.

2. Entitlement to a rating in excess of 10 percent for right knee traumatic arthritis and instability is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


